Case 0:18-cv-62588-RKA Document 1 Entered on FLSD Docket 10/26/2018 Page 1 of 22



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. ____________________

  EDGE SYSTEMS LLC,
  a California limited liability company,

                 Plaintiff,

         v.

  VENUS CONCEPT USA INC.,
  a Delaware corporation,

              Defendant.
  _____________________________________/

                         COMPLAINT FOR PATENT INFRINGEMENT

         Plaintiff Edge Systems LLC (“Edge”) hereby complains of Venus Concept USA Inc.

  (“Defendant”) and alleges as follows:

                                        I.     THE PARTIES

         1.        Edge is a California limited liability company having a principal place of

  business at 2277 Redondo Avenue, Signal Hill, California, 90755.

         2.        Edge manufactures spa and skin treatment products, including Edge’s

  HydraFacial® hydradermabrasion systems and Delphia™ microdermabrasion systems, and sells

  and distributes them throughout the United States, including in this Judicial District.

         3.        Plaintiff is informed and believes and, based thereon, alleges that Venus

  Concept USA Inc. is a Delaware corporation having a principal place of business at 4556 N.

  Hiatus Rd., Sunrise, Florida 33351.




                                                  -1-
Case 0:18-cv-62588-RKA Document 1 Entered on FLSD Docket 10/26/2018 Page 2 of 22



                                II.     JURISDICTION AND VENUE

           4.        This action arises under the Patent Laws of the United States, 35 U.S.C. §§ 100,

  et seq. Accordingly, this Court has original subject matter jurisdiction pursuant to 28 U.S.C.

  §§ 1331 and 1338(a).

           5.        This Court has personal jurisdiction over Defendant because Defendant has a

  continuous, systematic, and substantial presence within Florida and this judicial district. For

  example, Defendant has a principal place of business in this judicial district at 4556 N. Hiatus

  Rd., Sunrise, Florida 33351. Plaintiff is informed and believes and, based thereon, alleges that

  Defendant also sells and/or offers for sale infringing products in this district and/or sells into the

  stream of commerce knowing such products would be sold in Florida and this district, and these

  acts form a substantial part of the events or omissions giving rise to Edge’s claims.

           6.        Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1400(b) because

  Defendant has committed acts of infringement by selling and/or offering to sell infringing

  products in this judicial district and Defendant has a regular and established place of business in

  this judicial district.

                                 III.    GENERAL ALLEGATIONS

           7.        Edge is a worldwide leader in microdermabrasion and hydradermabrasion

  systems.      Edge has spent considerable time, effort and money to develop its proprietary

  technology, including the HydraFacial MD® hydradermabrasion system.

           8.        To protect its substantial investment, Edge owns various patents throughout the

  world.

           9.        On September 7, 2010, the USPTO duly and lawfully issued U.S. Patent No.

  7,789,886 (“the ’886 Patent”), titled “INSTRUMENTS AND TECHNIQUES FOR




                                                   -2-
Case 0:18-cv-62588-RKA Document 1 Entered on FLSD Docket 10/26/2018 Page 3 of 22



  CONTROLLED REMOVAL OF EPIDERMAL LAYERS.” A true and correct copy of the ’886

  Patent is attached hereto as Exhibit 1.

         10.       On November 29, 2011, the USPTO duly and lawfully issued U.S. Patent No.

  8,066,716 (“the ’716 Patent”), titled “INSTRUMENTS AND TECHNIQUES FOR

  CONTROLLED REMOVAL OF EPIDERMAL LAYERS.” A true and correct copy of the ’716

  Patent is attached hereto as Exhibit 2.

         11.       On December 25, 2012, the USPTO duly and lawfully issued U.S. Patent No.

  8,337,513 (“the ’513 Patent”), titled “INSTRUMENTS AND TECHNIQUES FOR

  CONTROLLED REMOVAL OF EPIDERMAL LAYERS.” A true and correct copy of the ’513

  Patent is attached hereto as Exhibit 3.

         12.       On October 18, 2016, the USPTO duly and lawfully issued U.S. Patent No.

  9,468,464 (“the ’464 Patent”), titled “METHODS FOR TREATING THE SKIN USING

  VACUUM.” A true and correct copy of the ’464 Patent is attached hereto as Exhibit 4.

         13.       On October 3, 2017, the USPTO duly and lawfully issued U.S. Patent No.

  9,775,646 (“the ’646 Patent”), titled “DEVICES AND SYSTEMS FOR TREATING THE SKIN

  USING VACUUM.” A true and correct copy of the ’646 Patent is attached hereto as Exhibit 5.

         14.       Edge is the owner of all right, title, and interest in the ’886 Patent, the ’716

  Patent, the ’513 Patent, the ’464 Patent, and the ’646 Patent.

         15.       Defendant makes, uses, sells, offers to sell, and/or imports into the United States

  the Venus Glow (“Accused Product”). For example, as advertised in Exhibit 6, Defendant has

  offered its “Q4 Special Promo,” shown below.




                                                  -3-
Case 0:18-cv-62588-RKA Document 1 Entered on FLSD Docket 10/26/2018 Page 4 of 22




         16.      The Accused Product, shown below, infringes each of the ’886 Patent, the ’716

  Patent, the ’513 Patent, the ’464 Patent, and the ’646 Patent (collectively, the “Asserted

  Patents”).




         17.      Defendant advertises that it has received “[g]lobal selling rights from Korean

  company Daonic.”     Plaintiff is informed and believes, and based thereon, alleges that the

  Accused Product is the same product as Daonic’s Clear-Z product.


                                               -4-
Case 0:18-cv-62588-RKA Document 1 Entered on FLSD Docket 10/26/2018 Page 5 of 22



         18.      The Accused Product is a system for treating the skin surface of a patient. The

  Accused Product includes a handpiece, an example of which is shown in the photograph below.



                                                                 Handpiece




                                                                    Tip




         19.      The handpiece (i.e., handheld device) of the Accused Product has (1) a port that

  can be attached to a vacuum source that is housed in the Accused Product, and (2) a port that can

  attach to at least one fluid source that is housed in the Accused Product. The handpiece in the

  Accused Product defines a skin interface portion.

         20.      Plaintiff is informed and believes, and based thereon alleges, that the distal end

  of the handpiece of the Accused Product has an abrading structure with at least one substantially

  sharp edge for abrading skin.




                                                 -5-
Case 0:18-cv-62588-RKA Document 1 Entered on FLSD Docket 10/26/2018 Page 6 of 22



         21.       When the Accused Product is in use, the vacuum creates a seal between the skin

  interface portion of the handpiece and the patient’s skin.




         22.       The Accused Product deposits fluid, for example a skin treatment media that

  may be housed in the product, on the patient’s skin through the port in the handpiece.




         23.        Plaintiff is informed and believes, and based thereon alleges, that the vacuum

  source at least aids in depositing the fluid onto the patient’s skin.

         24.       Defendant’s advertisement states that the Accused Product “[r]emoves

  impurities from the stratum corneum, exfoliates, extracts, and hydrates the skin.” Plaintiff is




                                                    -6-
Case 0:18-cv-62588-RKA Document 1 Entered on FLSD Docket 10/26/2018 Page 7 of 22



  informed and believes, and based thereon alleges, that the handpiece of the Accused Product

  exfoliates the stratum corneum (the outer layer of the skin) by abrading the patient’s skin, which

  results in skin cells and/or debris that, along with fluid deposited on the patient’s skin by the

  handpiece of the Accused Product, are carried away from the skin by the suction from the

  vacuum source into a waste container that is housed in the Accused Product.

         25.       An end-user of the Accused Product directly infringes the Asserted Patents by

  using the product. A distributor of the Accused Product directly infringes the Asserted Patents

  by selling and/or offering for sale the Accused Product.

         26.       Plaintiff is informed and believes and, based thereon, alleges that Defendant

  actively induces end-users and distributors of the Accused Product to purchase the Accused

  Products and directly infringe the Asserted Patents. Defendant had actual knowledge of the

  Asserted Patents at least by virtue of the filing of this Complaint and, despite this knowledge, it

  continues to provide manuals, assembly instructions, and/or marketing materials, for example the

  materials attached as Exhibit 6, to end-users of the Accused Product to use the product to

  infringe the Asserted Patents and also provides such materials to its distributors to infringe the

  Asserted Patents by selling and/or offering for sale the Accused Product.

         27.       Plaintiff is informed and believes and, based thereon, alleges that Defendant is

  aware that end-users of the Accused Product would infringe the Asserted Patents by, for

  example, using the Accused Product during the term of the Asserted Patents, and that its

  distributors would infringe the Asserted Patents by, for example, selling and/or offering for sale

  the Accused Product during the term of the Asserted Patents.

         28.       Plaintiff is informed and believes and, based thereon, alleges that Defendant has

  the specific intent to induce its customers to infringe the Asserted Patents by, for example, using,




                                                  -7-
Case 0:18-cv-62588-RKA Document 1 Entered on FLSD Docket 10/26/2018 Page 8 of 22



  selling, and/or offering for sale the Accused Product, which infringes each of the Asserted

  Patents.

          29.         Defendant’s acts of infringement of the Asserted Patents were undertaken

  without permission or license from Plaintiff.

          30.         Defendant’s actions constitute willful and intentional infringement of each of

  the Asserted Patents. Defendant infringed each of the Asserted Patents with reckless disregard

  of Plaintiff’s patent rights. Defendant knew, or it was so obvious that Defendant should have

  known, that its actions constituted infringement of the Asserted Patents. Further, Defendant’s

  acts of infringement of the Asserted Patents were not consistent with the standards of commerce

  for its industry.

          31.         As a direct and proximate result of Defendant’s acts of infringement, Defendant

  has derived and received gains, profits, and advantages in an amount that is not presently known

  to Plaintiff.

          32.         Pursuant to 35 U.S.C. § 284, Plaintiff is entitled to damages for Defendant’s

  infringing acts and treble damages together with interest and costs as fixed by this Court.

          33.         Pursuant to 35 U.S.C. § 285, Plaintiff is entitled to reasonable attorneys’ fees for

  the necessity of bringing this action.

          34.         Due to the aforesaid infringing acts, Plaintiff has suffered great and irreparable

  injury, for which Plaintiff has no adequate remedy at law.

          35.         Defendant will continue to infringe Plaintiff’s patent rights to the great and

  irreparable injury of Plaintiff, unless enjoined by this Court.




                                                     -8-
  Case 0:18-cv-62588-RKA Document 1 Entered on FLSD Docket 10/26/2018 Page 9 of 22



                                       IV.     CLAIM FOR RELIEF

                                       PATENT INFRINGEMENT

            36.        Plaintiff incorporates by reference and realleges each of the allegations set forth

     in Paragraphs 1-35 above.

            37.        This is a claim for patent infringement under 35 U.S.C. § 271.

            38.        Plaintiff is informed and believes and, based thereon, alleges that Defendant has

     knowingly and intentionally infringed and continues to infringe the ’886 Patent, either literally or

     under the doctrine of equivalents, through, for example, the manufacture, use, sale, offer for sale,

     and/or importation into the United States of the Accused Product.

            39.        For example, the Accused Product infringes at least Claim 11 of the ’886 Patent.

     When in use, the Accused Product embodies a method of treating a patient’s skin.

            40.        The Accused Product includes a handpiece that forms a working surface. This

     working surface of the handpiece includes an abrasive structure that is configured to abrade the

     skin and an aperture that is in communication with a vacuum source. The handpiece has an outer

     periphery that encircles both the abrasive structure and the aperture.




       Aperture in
communication with
           vacuum

               Outer                                Abrasive
           periphery                                structure




                                                      -9-
Case 0:18-cv-62588-RKA Document 1 Entered on FLSD Docket 10/26/2018 Page 10 of 22



         41.       When in use, the working surface of the handpiece is translated relative to the

  patient’s skin surface. The continuous application of a vacuum through the aperture draws the

  patient’s skin against the outer periphery and the abrasive structure of the handpiece to abrade

  the patient’s outer layer of the patient’s skin. Plaintiff is informed and believe, and based

  thereon alleges, that debris that results from the skin abrasion is aspirated away from the working

  surface by the vacuum while the patient’s skin surface is being abraded.

         42.       An end-user of the Accused Product directly infringes the ’886 Patent by using

  the product. A distributor of the Accused Product directly infringes the ’886 Patent by selling

  and/or offering for sale the Accused Product.

         43.       Plaintiff is informed and believes and, based thereon, alleges that Defendant

  actively induces end-users and distributors of the Accused Product to purchase the Accused

  Product and directly infringe the ’886 Patent. Defendant had actual knowledge of the ’886

  Patent at least by virtue of the filing of this Complaint and, despite this knowledge, it continues

  to provide manuals, assembly instructions, and/or marketing materials, for example the materials

  attached as Exhibit 6, to end-users of the Accused Product to use the product to infringe the ’886

  Patent and also provides such materials to its distributors to infringe the ’886 Patent by selling

  and/or offering for sale the Accused Product.

         44.       Plaintiff is informed and believes and, based thereon, alleges that Defendant is

  aware that end-users of the Accused Product would infringe the ’886 Patent by, for example,

  using the Accused Product during the term of the ’886 Patent, and that its distributors would

  infringe the ’886 Patent by, for example, selling and/or offering for sale the Accused Product

  during the term of the ’886 Patent.




                                                  -10-
Case 0:18-cv-62588-RKA Document 1 Entered on FLSD Docket 10/26/2018 Page 11 of 22



         45.       Plaintiff is informed and believes and, based thereon, alleges that Defendant has

  the specific intent to induce its customers to infringe the ’886 Patent by, for example, using,

  selling, and/or offering for sale the Accused Product, which infringes the ’886 Patent.

         46.       Plaintiff is informed and believes and, based thereon, alleges that Defendant has

  knowingly and intentionally infringed and continues to infringe the ’716 Patent, either literally or

  under the doctrine of equivalents, through, for example, the manufacture, use, sale, offer for sale,

  and/or importation into the United States of the Accused Product.

         47.       For example, the Accused Product infringes at least Claim 15 of the ’716 Patent.

  The Accused Product is a system for treating the skin surface of a patient. The Accused Product

  includes a handpiece with a main body and a working end at the distal end of the main body.

  The handpiece includes an abrading structure that is configured to selectively exfoliate a

  patient’s skin by abrading it. The handpiece also includes an aperture or opening at or near the

  working end that is in fluid communication with a vacuum source in the Accused Product. The

  vacuum source in the Accused Product is adapted to apply suction to the aperture to draw debris

  away from the patient’s skin surface. Additionally, the working end of the handpiece includes an

  inflow port configured to deliver flowable media to the skin surface during treatment. The

  working end of the handpiece also includes a non-abrasive outer periphery that generally

  circumscribes an interior area that includes the abrading structures, the aperture, and the inflow

  port. The outer periphery of the handpiece is configured to contact the patient’s skin surface

  during treatment. Further, the flowable media delivered through the inflow port is configured to

  pass through the abrading structures before being removed away from the working end via the

  aperture of the handpiece.




                                                 -11-
 Case 0:18-cv-62588-RKA Document 1 Entered on FLSD Docket 10/26/2018 Page 12 of 22




       Aperture in
communication with
           vacuum
                                                     Abrasive
                                                                                           Inflow port
               Outer
           periphery                                 structure




            48.        An end-user of the Accused Product directly infringes the ’716 Patent by using

     the product. A distributor of the Accused Product directly infringes the ’716 Patent by selling

     and/or offering for sale the Accused Product.

            49.        Plaintiff is informed and believes and, based thereon, alleges that Defendant

     actively induces end-users and distributors of the Accused Product to purchase the Accused

     Product and directly infringe the ’716 Patent. Defendant had actual knowledge of the ’716

     Patent at least by virtue of the filing of this Complaint and, despite this knowledge, it continues

     to provide manuals, assembly instructions, and/or marketing materials, for example the materials

     attached as Exhibit 6, to end-users of the Accused Product to use the product to infringe the ’716

     Patent and also provides such materials to its distributors to infringe the ’716 Patent by selling

     and/or offering for sale the Accused Product.

            50.        Plaintiff is informed and believes and, based thereon, alleges that Defendant is

     aware that end-users of the Accused Product would infringe the ’716 Patent by, for example,

     using the Accused Product during the term of the ’716 Patent, and that its distributors would




                                                      -12-
Case 0:18-cv-62588-RKA Document 1 Entered on FLSD Docket 10/26/2018 Page 13 of 22



  infringe the ’716 Patent by, for example, selling and/or offering for sale the Accused Product

  during the term of the ’716 Patent.

         51.       Plaintiff is informed and believes and, based thereon, alleges that Defendant has

  the specific intent to induce its customers to infringe the ’716 Patent by, for example, using,

  selling, and/or offering for sale the Accused Product, which infringes the ’716 Patent.

         52.       Plaintiff is informed and believes and, based thereon, alleges that Defendant has

  knowingly and intentionally infringed and continues to infringe the ’513 Patent, either literally or

  under the doctrine of equivalents, through, for example, the manufacture, use, sale, offer for sale,

  and/or importation into the United States of the Accused Product.

         53.       For example, the Accused Product infringes at least Claim 1 of the ’513 Patent.

  The Accused Product is a system for treating skin and includes a handpiece that has a main body

  and a working end along the distal end of the main body. The handpiece includes an outer

  periphery extending along its distal end, and substantially the entire circumference of the outer

  periphery is configured to contact the patient’s skin surface during treatment. The working end

  of the handpiece has at least one surface element that extends distally and is positioned within

  the interior area circumscribed by the outer periphery, the surface element having at least one

  sharp edge that is configured to abrade skin when the handpiece is moved relative to the skin

  surface. The handpiece also includes an aperture or opening along the working end that is

  configured to be placed in fluid communication with a vacuum source via a passageway. When

  the vacuum source is activated, the passageway is configured to convey debris away from the

  working end.




                                                 -13-
  Case 0:18-cv-62588-RKA Document 1 Entered on FLSD Docket 10/26/2018 Page 14 of 22




       Opening in
communication with
    vacuum source

               Outer                                 Surface
           periphery                                 element




            54.        An end-user of the Accused Product directly infringes the ’513 Patent by using

     the product. A distributor of the Accused Product directly infringes the ’513 Patent by selling

     and/or offering for sale the Accused Product.

            55.        Plaintiff is informed and believes and, based thereon, alleges that Defendant

     actively induces end-users and distributors of the Accused Product to purchase the Accused

     Product and directly infringe the ’513 Patent. Defendant had actual knowledge of the ’513

     Patent at least by virtue of the filing of this Complaint and, despite this knowledge, it continues

     to provide manuals, assembly instructions, and/or marketing materials, for example the materials

     attached as Exhibit 6, to end-users of the Accused Product to use the product to infringe the ’513

     Patent and also provides such materials to its distributors to infringe the ’513 Patent by selling

     and/or offering for sale the Accused Product.

            56.        Plaintiff is informed and believes and, based thereon, alleges that Defendant is

     aware that end-users of the Accused Product would infringe the ’513 Patent by, for example,

     using the Accused Product during the term of the ’513 Patent, and that its distributors would




                                                     -14-
Case 0:18-cv-62588-RKA Document 1 Entered on FLSD Docket 10/26/2018 Page 15 of 22



  infringe the ’513 Patent by, for example, selling and/or offering for sale the Accused Product

  during the term of the ’513 Patent.

            57.    Plaintiff is informed and believes and, based thereon, alleges that Defendant has

  the specific intent to induce its customers to infringe the ’513 Patent by, for example, using,

  selling, and/or offering for sale the Accused Product, which infringes the ’513 Patent.

            58.    Plaintiff is informed and believes and, based thereon, alleges that Defendant has

  knowingly and intentionally infringed and continues to infringe the ’464 Patent, either literally or

  under the doctrine of equivalents, through, for example, the manufacture, use, sale, offer for sale,

  and/or importation into the United States of the Accused Product.

            59.    For example, use of the Accused Product infringes at least Claim 1 of the ’464

  Patent.

            60.    The Accused Product includes a handpiece with a body that has a housing with

  a working end positioned along a first end of the body. The working end of the handpiece has a

  distal end that is configured to contact the patient’s skin surface. The working end of the

  handpiece includes a perimeter at its distal end.

            61.    The handpiece has a first aperture or opening arrangement that includes a port at

  or near the working end that is in fluid communication through a passageway with a vacuum

  source that is housed in the Accused Product. The handpiece has a second aperture or opening

  arrangement that includes a second port at or near the working end that is in fluid communication

  with a treatment media source that is housed in the Accused Product.




                                                  -15-
  Case 0:18-cv-62588-RKA Document 1 Entered on FLSD Docket 10/26/2018 Page 16 of 22




       First port in
communication with
    vacuum source                                                                            Second port in
                                                                                             communication with
             Perimeter
                                                                                             treatment media source




             62.         The Accused Product is specifically designed to treat a patient’s skin surface.

     For example, when in use, the handpiece in the Accused Product is positioned against the

     patient’s skin surface.

             63.         Plaintiff is informed and believe, and based thereon alleges, that activating the

     vacuum source in the Accused Product simultaneously facilitates the delivery of a liquid

     treatment media to the patient’s skin surface through the second port and aspirates away spent

     media from the patient’s skin surface through the first port and the passageway at the distal end

     of the handpiece.

             64.         Plaintiff is informed and believe, and based thereon alleges, that activating the

     vacuum source facilitates the delivery of the treatment media to the patient’s subsurface skin

     tissue and causes adjacent skin to puff up to facilitate the treatment method.

             65.         An end-user of the Accused Product directly infringes the ’464 Patent by using

     the product. A distributor of the Accused Product directly infringes the ’464 Patent by selling

     and/or offering for sale the Accused Product.




                                                      -16-
Case 0:18-cv-62588-RKA Document 1 Entered on FLSD Docket 10/26/2018 Page 17 of 22



         66.       Plaintiff is informed and believes and, based thereon, alleges that Defendant

  actively induces end-users and distributors of the Accused Product to purchase the Accused

  Product and directly infringe the ’464 Patent. Defendant had actual knowledge of the ’464

  Patent at least by virtue of the filing of this Complaint and, despite this knowledge, it continues

  to provide manuals, assembly instructions, and/or marketing materials, for example the materials

  attached as Exhibit 6, to end-users of the Accused Product to use the product to infringe the ’464

  Patent and also provides such materials to its distributors to infringe the ’464 Patent by selling

  and/or offering for sale the Accused Product.

         67.       Plaintiff is informed and believes and, based thereon, alleges that Defendant is

  aware that end-users of the Accused Product would infringe the ’464 Patent by, for example,

  using the Accused Product during the term of the ’464 Patent, and that its distributors would

  infringe the ’464 Patent by, for example, selling and/or offering for sale the Accused Product

  during the term of the ’464 Patent.

         68.       Plaintiff is informed and believes and, based thereon, alleges that Defendant has

  the specific intent to induce its customers to infringe the ’464 Patent by, for example, using,

  selling, and/or offering for sale the Accused Product, which infringes the ’464 Patent.

         69.       Plaintiff is informed and believes and, based thereon, alleges that Defendant has

  knowingly and intentionally infringed and continues to infringe the ’646 Patent, either literally or

  under the doctrine of equivalents, through, for example, the manufacture, use, sale, offer for sale,

  and/or importation into the United States of the Accused Product.

         70.       For example, the Accused Product infringes at least Claim 1 of the ’646 Patent.

  The Accused Product includes a handpiece for treating a patient’s skin surface. The handpiece

  includes a body that has a housing and a working end at the distal end of the body. The working




                                                  -17-
Case 0:18-cv-62588-RKA Document 1 Entered on FLSD Docket 10/26/2018 Page 18 of 22



  end of the handpiece has a perimeter at its distal end that is configured to contact the patient’s

  skin surface. The handpiece has a skin interface portion that is positioned within the perimeter

  of the handpiece and configured to contact the patient’s skin surface during use.

         71.       The handpiece has a first aperture having at least one first port that is located at

  or near the working end. The first port is in fluid communication through a passageway with a

  vacuum source that is housed in the Accused Product. The passageway (“waste passageway”) in

  communication with the first port leads to a waste container that is also in the Accused Product.

         72.       The handpiece also has a second aperture or opening arrangement that includes

  a second port along or near the working end. The second port is in fluid communication with a

  treatment media source that is housed in the Accused Product.

         73.       Plaintiff is informed and believes and, based thereon, alleges that the vacuum

  source is configured to create a vacuum within the waste passageway and the working end, and

  the vacuum is configured to simultaneously deliver a treatment media from the treatment media

  source to the working end and remove used treatment media away from the working end via the

  passageway.

         74.       Plaintiff is informed and believes and, based thereon, alleges that when the

  handpiece is positioned along the patient’s skin surface and the vacuum source is activated, a

  treatment media is delivered to the patient’s skin surface through the passageway and the second

  port because of the vacuum generated along the working end by the vacuum source, while used

  treatment media is aspirated away from the working end of the handpiece through the first port

  by the same suction force generated by the vacuum source.




                                                  -18-
  Case 0:18-cv-62588-RKA Document 1 Entered on FLSD Docket 10/26/2018 Page 19 of 22




       First port in
communication with
    vacuum source                                                                           Second port in
                                                     Skin                                   communication with
             Perimeter                               interface                              treatment media source




             75.         An end-user of the Accused Product directly infringes the ’646 Patent by using

     the product. A distributor of the Accused Product directly infringes the ’646 Patent by selling

     and/or offering for sale the Accused Product.

             76.         Plaintiff is informed and believes and, based thereon, alleges that Defendant

     actively induces end-users and distributors of the Accused Product to purchase the Accused

     Product and directly infringe the ’646 Patent. Defendant had actual knowledge of the ’646

     Patent at least by virtue of the filing of this Complaint and, despite this knowledge, it continues

     to provide manuals, assembly instructions, and/or marketing materials, for example the materials

     attached as Exhibit 6, to end-users of the Accused Product to use the product to infringe the ’646

     Patent and also provides such materials to its distributors to infringe the ’646 Patent by selling

     and/or offering for sale the Accused Product.

             77.         Plaintiff is informed and believes and, based thereon, alleges that Defendant is

     aware that end-users of the Accused Product would infringe the ’646 Patent by, for example,

     using the Accused Product during the term of the ’646 Patent, and that its distributors would




                                                      -19-
Case 0:18-cv-62588-RKA Document 1 Entered on FLSD Docket 10/26/2018 Page 20 of 22



  infringe the ’646 Patent by, for example, selling and/or offering for sale the Accused Product

  during the term of the ’646 Patent.

          78.      Plaintiff is informed and believes and, based thereon, alleges that Defendant has

  the specific intent to induce its customers to infringe the ’646 Patent by, for example, using,

  selling, and/or offering for sale the Accused Product, which infringes the ’646 Patent.

          79.      Defendant’s actions constitute willful and intentional infringement of the

  Asserted Patents. Defendant infringed the Asserted Patents with reckless disregard of Plaintiff’s

  patent rights. Defendant knew, or it was so obvious that Defendant should have known, that its

  actions constituted infringement of the Asserted Patents.            Further, Defendant’s acts of

  infringement of the Asserted Patents were not consistent with the standards of commerce for its

  industry.

          80.      As a direct and proximate result of Defendant’s acts of infringement, Defendant

  has derived and received gains, profits, and advantages in an amount that is not presently known

  to Plaintiff.

          81.      Pursuant to 35 U.S.C. § 284, Plaintiff is entitled to damages for Defendant’s

  infringing acts and treble damages together with interests and costs as fixed by this Court.

          82.      Pursuant to 35 U.S.C. § 285, Plaintiff is entitled to reasonable attorneys’ fees for

  the necessity of bringing this claim.

          83.      Due to the aforesaid infringing acts, Plaintiff has suffered great and irreparable

  injury, for which Plaintiff has no adequate remedy at law.

          84.      Defendant will continue to infringe and induce infringement of Plaintiff’s patent

  rights to the great and irreparable injury of Plaintiff, unless enjoined by this Court.




                                                   -20-
Case 0:18-cv-62588-RKA Document 1 Entered on FLSD Docket 10/26/2018 Page 21 of 22



                                      V.   PRAYER FOR RELIEF

         WHEREFORE, Plaintiff prays for judgment and seek relief as follows:

         A.      That the Court enter judgment in favor of Plaintiff and against Defendant on all

  claims for relief alleged herein;

         B.      An Order adjudging Defendant to have infringed and induced infringement of the

  Asserted Patents under 35 U.S.C. § 271;

         C.      A preliminary and permanent injunction enjoining Defendant, its officers,

  directors, agents, servants, employees, and attorneys, and those persons in active concert or

  participation with Defendant, from (1) making, using, selling, offering to sell, and/or importing

  the Accused Product, and (2) infringing the Asserted Patents in violation of 35 U.S.C. § 271,

  either directly or indirectly, including inducing or contributing to their infringement;

         D.      An Order that Defendant pay to Plaintiff actual damages in the form of lost

  profits, or in the alternative, other damages adequate to compensate for the infringement, but in

  no event less than a reasonable royalty for the use made of the patented inventions by Defendant,

  in accordance with 35 U.S.C. § 284;

         E.      An Order for a trebling of damages and/or otherwise increasing damages because

  of Defendant’s willful misconduct pursuant to 35 U.S.C. § 284;

         F.      An Order adjudging that this case is exceptional under 35 U.S.C. § 285 and

  ordering Defendant to pay to Plaintiff its reasonable attorney fees incurred in this action;

         G.      An Order awarding pre-judgment and post-judgement interest and costs as fixed

  by the Court; and

         H.      Such other and further relief as this Court may deem just and proper.




                                                  -21-
Case 0:18-cv-62588-RKA Document 1 Entered on FLSD Docket 10/26/2018 Page 22 of 22



                                VI.    DEMAND FOR JURY TRIAL

           Plaintiff Edge Systems, LLC hereby demands a trial by jury of all issues so triable.


                                             Respectfully submitted,

  Dated:     October 26, 2018                By: s/ Richard Guerra

                                                Richard Guerra, Esq.
                                                Fla. Bar No. 689521
                                                Email: rguerra@brickellip.com
                                                Rafael Perez, Esq.
                                                Fla. Bar No. 543101
                                                Email: rperez@brickellip.com
                                                The Brickell IP Group, PLLC
                                                1101 Brickell Avenue
                                                South Tower, Suite 800
                                                Miami, Florida 33131

                                                Paul A. Stewart, Esq. (pro hac vice to be submitted)
                                                Email: paul.stewart @knobbe.com
                                                Ali S. Razai, Esq. (pro hac vice to be submitted)
                                                Email: ali.razai@knobbe.com
                                                Josepher Li, Esq. (pro hac vice to be submitted)
                                                Email: josepher.li@knobbe.com
                                                KNOBBE, MARTENS, OLSON & BEAR, LLP
                                                2040 Main Street, Fourteenth Floor
                                                Irvine, CA 92614
                                                Telephone: (949) 760-0404
                                                Facsimile: (949) 760-9502

                                                Attorneys for Plaintiff,
                                                EDGE SYSTEMS LLC




                                                  -22-
